Case 2:19-cv-14515-BRM-JAD Document 14 Filed 07/23/19 Page 1 of 2 PagelD: 853

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY

 

431 E PALISADE AVENUE REALESTATE, |

LLC AND 7 NORTH WOODLAND STREET, Civil Action No. 2:19-cv-14515 (BRM) (JD)
LLC, ON BEHALF OF THEMSELVES AND

PROSPECTIVE RESIDENTS, JOHN AND JANE

DOES 1-10

Plaintiffs,
ORDER
¥.

CITY OF ENGLEWOOD AND CITY COUNCIL | |
OF ENGLEWOOD,

Defendants.

 

THIS MATTER having been brought before the Court by Cole Schotz P.C., attorneys for
plaintiffs, 431 E Palisade Avenue Real Estate, LLC and 7 North Woodland Street, LLC
(“Plaintiffs”), on behalf of themselves and prospective residents John and Jane Does 1-10, seeking
relief by way of a preliminary injunction based upon the facts set forth in the Verified Complaint
(Doc. No, 1) and the Certification of Thomas Herten, Esq., filed with the Court on June 28, 2019
(Doc. No. 2); and the Court having held a status conference with counsel for all parties on July 18,
2019; and the Court on its own motion having determined that this Order should be entered; and
for good cause shown,

IT IS on this Uh day of July 2019,

ORDERED that at the July 23, 2019 meeting of the City Council of Englewood (the
“Council”), the Council, without waiving any of its rights or potential defenses, shall issue a
decision: (1) either approving; or (2) denying; or (3) declining to take any action on the Plaintiffs”

January 14, 2019 written request seeking an amendment to the City’s zoning code, which was

47967/0023-17593247 v1
Case 2:19-cv-14515-BRM-JAD Document 14 Filed 07/23/19 Page 2 of 2 PagelD: 854

further elaborated upon in a May 2, 2019 letter from Thomas Herten, Esq. to the Council and in
the public presentation before the Council on May 7, 2019; and it is further

ORDERED that the Defendants shall have a right to prepare a memonializing Resolution
dependent on the action taken at the meeting and shall have the right to supplement the Resolution
with further information in the future, which will! be considered as if a part of the Resolution in
the first instance; and it is further

ORDERED that a telephonic status conference is scheduled with the Court on July 24,
2019 at 3:00 p.m., at which time: (i) counsel for the City of Englewood and the Council shall
advise the Court and all parties of the Council's decision on Plaintiff's request to amend the City’s
zoning code; and (ii) counsel for the Plaintiffs shall advise the Court and all parties as to whether
Plaintiffs were able to obtain an extension of the August 9, 2019 deadline imposed by their
purchase agreement for a portion of the Property (as defined in the Verified Complaint); and it is
further

ORDERED that the Court shall set a schedule for briefing and consideration of Plaintiffs’
application for preliminary injunctive relief during the July 24, 2019 teleconference; and it is
further

ORDERED that counsel for the Plaintiffs shall serve a copy of this Order on all counsel

who have not yet entered an appearance in this matter.

 

 

HONORABLE BRIAN R. MARTINOTTI, U.S.D.J

47967'0023-17593247¥1
